IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


S.E.,                                        : No. 94 MM 2016
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
K.P.,                                        :
                                             :
                     Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 12th day of August, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.